Citation Nr: 1205509	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a heart disorder, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for a bilateral foot disorder, claimed as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for skin problems, claimed as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for dental problems, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for diabetes mellitus claimed as due to exposure to herbicides; and for diabetic retinopathy, a heart disorder, hypertension, erectile dysfunction, a bilateral foot disorder, skin problems, and dental problems, which were all claimed as secondary to diabetes mellitus.

In December 2007 and September 2008 the Veteran postponed his requested Travel Board hearing.  The Veteran failed to appear for a November 2011 Travel Board hearing for which he was notified in October and November 2011.

In July 2004 the Veteran claimed entitlement to service connection for type II diabetes mellitus associated with exposure to herbicides as well as nine additional disabilities claimed as secondary to diabetes mellitus.  The RO acknowledged each claimed disability in a letter dated in August 2004; however, the April 2005 rating decision did not address the claims regarding neuropathy or peripheral vascular disease.  The issues of entitlement to service connection for neuropathy and peripheral vascular disease, claimed as secondary to diabetes mellitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board concludes that additional development is necessary.  

The Veteran presented medical evidence indicating that he was diagnosed with type II diabetes mellitus in February 1993.  He claims entitlement to service connection for diabetes mellitus on a presumptive basis as a result of exposure to herbicides (Agent Orange) along the Korean demilitarized zone (DMZ) and entitlement to service connection for the disabilities listed above as secondary to diabetes mellitus.

He contends that he was exposed to herbicides in Korea while assigned to Battery A, 6th Battalion, 44th Artillery, which he states was part of the 38th Artillery Brigade.  He states that he was first assigned to a Tac Site on top of the DMZ not far from Pyongtaek and believes he was exposed to herbicides there; he adds that he performed guard duty on a mountain, which he believed was within the DMZ.  Then, he reports that after three or four months near Pyongtaek, he was transferred to Camp Howard, and his job was to travel at least weekly to air defense missile sites in the DMZ and other areas to retrieve spare parts to repair air defense missiles that were down.  He alleges that he walked in the same areas of the 2nd Infantry Division combat units that were listed in an August 2004 VCAA (Veterans Claims Assistance Act) letter from the RO.

In March 2006 the RO obtained two pages from the Veteran's service personnel records, which showed that he served in Korea from October 1968 to November 1969, a period during which the Department of Defense (DoD) has determined that herbicides were used along the Korean DMZ.  A record of assignments shows that he served with Battery A, 6th Battalion (HAWK), 44th Artillery from October 1968 to December 1968, and his principal duty was unit and organization support specialist.  From December 1968 to November 1969 he served with Headquarters Battery, 6th Battalion (HAWK), 44th Artillery, and his principal duty was missile repair parts specialist.  The record of assignments does not reflect that he served with a unit or other military entity that DoD has identified as operating in or near the Korean DMZ.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.

The RO obtained a map showing the location of the Port of Pyongtaek in relation to the border between South and North Korea; an extract from the Command and General Staff College on the Low-Intensity Conflict in Korea 1966-1968; and Department of Army Pamphlet 600-3-14 Air Defense Artillery, which described that the Hawk is a surface-to-air missile with a maximum range of 25 miles used to engage aircraft at low to medium altitudes.

In an April 2007 memorandum to the file, the RO concluded that there was no evidence that the unit to which the Veteran was assigned or any similar type unit was located along the DMZ; that there was no evidence of any HAWK installations along the DMZ, but much evidence that there were none in that area; and that unless the Veteran identified particular bases with HAWK batteries that he visited, there was no point in requesting verification from JSRRC.

On remand, the Veteran should be asked to identify the particular bases with HAWK batteries that he visited along with the date his visited those bases within a two month time frame.  If sufficient information is received, the RO/AMC should request verification of the Veteran's claimed exposure to herbicides in Korea from the U.S. Army and Joint Services Records Research Center (JSRRC).

As the other issues on appeal involve disabilities secondary to diabetes mellitus, those issues are also remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel file through official sources.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to identify the particular bases with HAWK batteries that he visited in Korea along with the date his visited those bases within a two month time frame.  If sufficient information is received, the RO/AMC should request verification of exposure to herbicides in Korea from the JSRRC.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



